PER CURIAM
*433Following the issuance of our opinion in this case, State v. Noorzai , 292 Or. App. 248, 423 P.3d 742 (2018), defendant moved to dismiss his appeal. In its response, the state objected to dismissal; the state alternatively moved on equitable grounds that we vacate our opinion. Defendant does not oppose vacatur. We agree that equitable considerations support vacatur in this case. See Kerr v. Bradbury , 340 Or. 241, 247-50, 131 P.3d 737, adh'd to on recons. , 341 Or. 200, 140 P.3d 1131 (2006). Accordingly, we grant defendant's motion to dismiss his appeal and the state's motion to vacate the opinion.
Appeal dismissed; the court's opinion in State v. Noorzai , 292 Or. App. 248, 423 P.3d 742 (2018), is vacated.